Exhibit 10.13
THIRD AMENDMENT TO
PURCHASE AND CONTRIBUTION AGREEMENT


THIRD AMENDMENT, dated as of September 30, 2008 (this “Amendment”) among Olin
Funding Company LLC (the “Purchaser”), Olin Corporation (“Parent”), as
Collection Agent and as a Seller and Pioneer Americas LLC, a Delaware limited
liability company (“Pioneer”), as a Seller.


WHEREAS, the Purchaser and the Parent, as Collection Agent and as a Seller are
parties to that certain Purchase and Contribution Agreement, dated as of July
25, 2007 (as amended, restated, modified or supplemented from time to time, the
“PCA”).  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the PCA.


WHEREAS, the parties hereto wish to add Pioneer Americas LLC, a Delaware limited
liability company, to the PCA as a Seller.
 
WHEREAS, pursuant to Section 9.01 of the PCA, the parties hereto have agreed to
amend the PCA as described herein.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1. Amendments to the PCA.  Effective as of the date on which all of the
conditions precedent set forth in Section 3 hereof shall have been satisfied
(the “Effective Date”), the PCA is hereby amended as follows:
 
a. Schedule I is deleted and replaced with Schedule I hereto;
 
b. Exhibit B is deleted and replaced with Exhibit B hereto;
 
c. Exhibit E is deleted and replaced with Exhibit E hereto;
 
d. Exhibit F is deleted and replaced with Exhibit F hereto;
 
2. Pioneer Added as a Seller.  Effective as of the Effective Date, Pioneer shall
be a party to the PCA, as a Seller, and shall have the rights and obligations of
a Seller thereunder.  Pioneer hereby agrees that it shall perform all of the
duties and obligations that are required to be performed by it, as a Seller, in
accordance with the terms of the PCA.
 
3. Effectiveness.  This Amendment shall become effective as of the date hereof
at such time as:
 
a. executed counterparts of this Amendment have been delivered by each party
hereto to the other parties hereto and the Program Agent and the Investor Agent
(as such terms are defined in the RPA) have executed and delivered the consent
on the signature pages hereto;
 
b. Pioneer shall have delivered to the Program Agent each of the deliverables
with respect to Pioneer set forth in Section 3.01 of the PCA (other than clause
(f) thereof) and favorable opinions as required by the Program Agent, in each
case in form and substance satisfactory to the Program Agent;
 
c. Olin Funding shall have delivered to Pioneer a Deferred Purchase Price Note
in favor of Pioneer, in the form of Exhibit C to the PCA.
 
4. Representations and Warranties.
 
a. Each Seller (including Pioneer) reaffirms and restates as to itself each of
the representations and warranties contained in Section 4.01of the PCA, as
amended by this Amendment (except that the representation and warranty in
Section 4.01(f) thereof is made only by Parent).
 
b. The Sellers hereby represent and warrant that (i) the names and addresses of
all of the Deposit Banks, together with the post office boxes and account
numbers of the Lock-Boxes and Deposit Accounts at such Deposit Banks, are as
specified in Exhibit B attached hereto, and all of the information set forth on
such Exhibit B is true and correct as of the date hereof, and (ii) immediately
after giving effect to this Amendment, there shall exist no Event of Termination
or Incipient Event of Termination.
 
c. Pioneer represents and warrants that its Credit and Collection Policy is the
same as the Credit and Collection Policy of Chlor Alkali Products that is
attached as Exhibit A to the PCA.
 
5. Confirmation of the PCA.  All references to the PCA in the PCA and the other
documents and instruments delivered pursuant to or in connection with the PCA
shall mean the PCA as amended by this Amendment, and as hereafter amended or
restated.  Except as expressly provided herein, the PCA shall remain unmodified
and shall continue to be in full force and effect in accordance with its terms.
 
6. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
7. Counterparts.  This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or by
electronic mail in portable document format (pdf) shall be effective as delivery
of a manually executed counterpart of this Amendment.
 
[Signature Pages Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
OLIN FUNDING COMPANY LLC, as Purchaser
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President
 
OLIN CORPORATION, as Parent, Collection Agent and a Seller
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President and Controller
 
 
PIONEER AMERICAS LLC, as a Seller
 
 
By:  /s/ Larry P. Kromidas
Name:  Larry P. Kromidas
Title:  Assistant Treasurer
 




 
 

--------------------------------------------------------------------------------

 



Pursuant to Section 5.01(m) of the RPA, the undersigned consents to the
foregoing Third Amendment:
 
 
CITICORP NORTH AMERICA, INC., as Program Agent and an Investor Agent under the
RPA
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
Title:  Vice President
 
     






 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


SELLERS






OLIN CORPORATION, a Virginia corporation


PIONEER AMERICAS LLC, a Delaware limited liability company

